NO. 07-07-0247-CR
                                 NO. 07-07-0248-CR
                                 NO. 07-07-0249-CR
                                 NO. 07-07-0250-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                    JULY 6, 2007

                        ______________________________


                         BETTY JO LEONARD, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

NOS. 54,855-D; 55,454-D; 55,498-D; 55,604-D; HONORABLE DON EMERSON, JUDGE

                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Pending before this Court are Appellant Betty Joe Leonard’s motions to dismiss the

above referenced appeals. As required by Rule 42.2(a) of the Texas Rules of Appellate

Procedure, the motions are signed by Appellant and her attorney. No decisions of this
Court having been delivered, the motions are granted and the appeals are dismissed. No

motions for rehearing will be entertained and our mandates will issue forthwith.


      Accordingly, the appeals are dismissed.


                                                Patrick A. Pirtle
                                                    Justice



Do not publish.




                                            2